IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 16, 2009
                                     No. 09-40114
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICARDO RODRIGUEZ-TREVINO,

                                                   Defendant-Appellant

                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:08-CR-777

Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Ricardo Rodriguez-
Trevino has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).               Rodriguez-Trevino has filed a
response relying solely on the argument that the Government lacks standing to
pursue a criminal case against him. Our independent review of the record,
counsel’s brief, and Rodriguez-Trevino’s response discloses no nonfrivolous issue
for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED,




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 09-40114

counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                     2